Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant’s arguments with respect to claims 11-20, 38 and 39 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Thomas et al.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross et al. (US 2010/007600 A1) and Thomas et al. (US 2016/0234356 A1), in view of Kusano et al. (US 2017/0245076 A1), and in further view of Nold (US 2016/0275781 A1).
Consider claim 11, Cross et al. show and disclose an apparatus (mobile robot [abstract]) comprising: a microphone configured to receive sound and generate acoustic data from the received sound (mobile robot 100 includes one or more telecommunication sensors, such as a robot microphone 193 for inputting voice or sound data [paragraph 44]); a control circuit electrically connected to the microphone for receiving the acoustic data from the microphone (mobile robot 100 may include a telecommunication processor having a microprocessor and a data store for storing robot control software [fig. 13, paragraph 63]); a communication circuit operatively coupled to 
However, Cross et al. fail to specifically disclose a remotely resettable remote reset switch having a first state and a second state for electrically connecting and disconnecting, respectively, at least one of power to or communication with the microphone and a reset line for remotely changing the state of the remote reset switch from the first state to the second state; wherein responsive to entering the privacy scene, the control circuit is configured to remotely change the state of the remote reset switch from the first state to the second state via the reset line of the remote reset switch to disconnect the at least one of power to or communication with the microphone; and in response to the change in state of the remote reset switch to the second state.
In the same field of endeavor, Thomas et al. show and disclose a remotely resettable remote reset switch having a first state and a second state for electrically connecting and disconnecting, respectively, at least one of power to or communication with the microphone and a reset line for remotely changing the state of the remote reset switch from the first state to the second state (the capability to remotely activate various modes of audio protection; the user can activate, deactivate, tune or change the level, volume, power or capabilities of the electronic audio; such features or capabilities can be activated, deactivated, tuned or changed by movements, motion, remote control(s) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a privacy/security apparatus that can be remotely activated/deactivated as taught by Thomas et al. in the device of Cross et al., in order to provide prevent microphones from receiving/transmitting audio.
However, Cross et al., as modified by Thomas et al., fail to specifically disclose wherein in response to receiving a detection of occupancy, disconnect the at least one of power to or communication with the microphone.
In the same field of endeavor, Kusano et al. show and disclose wherein in response to receiving a detection of occupancy, the control circuit is configured to enter 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to disable a microphone when a motion detector detects a user in proximity while using a telephone as taught by Kusano et al. in the device of Cross et al., as modified by Thomas et al., in order to provide privacy for private/confidential conversations or family time.
However, the combination of Cross et al. and Thomas et al., as modified by Kusano et al., fails to specifically disclose the control circuit is configured to enter a privacy scene configured to control a lighting load.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the lights in a room for privacy as taught by Nold in the device of Cross et al. and Thomas et al., as modified by Kusano et al., in order to provide a privacy mode for a particular room or building.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross et al. (US 2010/007600 A1) and Thomas et al. (US 2016/0234356 A1), in view of Kusano et al. (US 2017/0245076 A1) and Nold (US 2016/0275781 A1), and in further view of Bargetzi et al. (US 2017/0076721 A1).
Consider claim 13, and as applied to claim 11 above, the combination of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, shows and discloses the claimed invention except wherein the detection of occupancy comprises a wireless command generated in response to a detection of occupancy by a remote occupancy sensor.
In the same field of endeavor, Bargetzi et al. show and disclose the detection of occupancy comprises a wireless command generated in response to a detection of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an occupancy sensor as taught by Bargetzi et al. in the device of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, in order to provide an acoustic sensory device that detects occupants within a proximity.
Consider claim 14, and as applied to claim 11 above, the combination of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, shows and discloses the claimed invention except wherein the apparatus further comprises an occupancy sensor configured to provide the detection of occupancy to the control circuit.
In the same field of endeavor, Bargetzi et al. show and disclose wherein the apparatus further comprises an occupancy sensor configured to provide the detection of occupancy to the control circuit (occupancy sensor [paragraph 26]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an occupancy sensor as taught by Bargetzi et al. in the device of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, in order to provide an acoustic sensory device that detects occupants within a proximity.

Claims 16, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kusano et al. (US 2017/0245076 A1) and Cross et al. (US 2010/007600 A1), in view of Thomas et al. (US 2016/0234356 A1), and in further view of Nold (US 2016/0275781 A1).
Consider claim 16, Kusano et al. show and disclose an apparatus comprising: a microphone configured to receive sound and generate acoustic data from the received sound; a control circuit electrically connected to the microphone for receiving the acoustic data from the microphone (the microphone(s) of a networked microphone device ("NMD") are typically always on and listening for a specific "wake word" or "wake phrase." In response to hearing the "wake" word or phrase, the NMD (i) records audio, e.g., the spoken words after the "wake" word/phrase, (ii) analyzes the recorded audio (or perhaps sends the recorded audio to a server for analysis), and (iii) takes action based on the recorded audio [paragraph 15]); a reset switch, wherein the reset switch is configured to remain in the second state unless a manual actuation of the remote reset switch by a user is received (disabling an NMD's microphone(s) may include switching off the power supplied to the microphone and/or microphone subsystem of the NMD; After the first and second NMDs have disabled their microphones, the user may actuate a physical button or switch on one of the NMDs that in turn causes both the first and second NMD to re-enable their microphones [paragraphs 17, 124]).
However, Kusano et al. fail to explicitly disclose a communication circuit operatively coupled to the control circuit and configured to transmit data representative of the acoustic data; the control circuit is configured to stop receiving acoustic data from the microphone.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to record, transmit and stop recording of sounds as taught by Cross et al. in the device of Kusano et al., in order to provide monitoring of an environment but also privacy when desired.
However, Kusano et al., as modified by Cross et al., fail to specifically disclose a remote reset switch having a first state and a second state for electrically connecting and disconnecting, respectively, at least one of power to or communication with the microphone and a reset line for remotely changing the state of the remote reset switch from the first state to the second state; wherein in response to receiving a trigger comprising a wireless command, a detection of occupancy, or a sound, the control circuit is configured to enter a privacy scene, and wherein the privacy scene is configured to remotely change the state of the remote reset switch from the first state to the second state via the reset line of the remote reset switch.
In the same field of endeavor, Thomas et al. show and disclose a remote reset switch having a first state and a second state for electrically connecting and disconnecting, respectively, at least one of power to or communication with the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a privacy/security apparatus that can be remotely activated/deactivated as taught by 
However, the combination of Kusano et al. and Cross et al., as modified by Thomas et al., fails to specifically disclose the control circuit is configured to enter a privacy scene configured to control a lighting load.
In the same field of endeavor, Nold shows and discloses the control circuit is configured to enter a privacy scene configured to control a lighting load (the lights operating in the privacy mode may be controlled so as to be dimmed to a predetermined light level or turned off. Alternatively, the light levels may be adjusted (e.g., to increase or decrease light output) to a preset light output level when the lights are set to operate in the privacy mode [paragraphs 17, 22, 27]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the lights in a room for privacy as taught by Nold in the device of Kusano et al. and Cross et al., as modified by Yoffe et al., in order to provide a privacy mode for a particular room or building.
Consider claim 12, the combination of Kusano et al. and Cross et al., as modified by Thomas et al. and Nold, shows and discloses the claimed invention as applied to claim 16 above, and in addition, Kusano et al. further disclose wherein the trigger comprises a wireless command generated in response to an action of a software button on a GUI of a mobile device (the control device 300 may be a network device on which media playback system controller application software may be installed, such as for example, an iPhone.TM., iPad.TM. or any other smart phone; the controller device 
Consider claim 15, the combination of Kusano et al. and Cross et al., as modified by Thomas et al. and Nold, shows and discloses the claimed invention as applied to claim 16 above, and in addition, Kusano et al. further disclose wherein the trigger comprises a sound comprising a spoken keyword or a sound associated with a specific activity (the user may speak a voice command such as "device, disable microphone," or "device, stop listening" [paragraph 115]).

Claims 17 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kusano et al. (US 2017/0245076 A1) and Cross et al. (US 2010/007600 A1), in view of Thomas et al. (US 2016/0234356 A1) and Nold (US 2016/0275781 A1), and in further view of Dewan et al. (US 2017/0263254 A1).
Consider claim 17, and as applied to claim 16 above, the combination of Kusano et al. and Cross et al., as modified by Yoffe et al. and Nold, shows and discloses the claimed invention except wherein the control circuit is configured to receive acoustic data from the microphone when the remote reset switch is in the first state.
In the same field of endeavor, Dewan et al. show and disclose wherein the control circuit is configured to receive acoustic data from the microphone when the remote reset switch is in the first state (Since microphone 44 needs power to process 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a switch that controls a microphone to receive audio or not as taught by Dewan et al. in the device of Kusano et al. and Cross et al., as modified by Thomas et al. and Nold, in order to control privacy.
Consider claim 39, and as applied to claim 17 above, the combination of Kusano et al. and Cross et al., as modified by Thomas et al. and Nold, shows and discloses the claimed invention except an LED indicator configured to provide visual feedback indicating whether or not a privacy mode is enabled, wherein the privacy mode is disabled or enabled based on the reset switch being in the first state or the second state, respectively.
In the same field of endeavor, Dewan et al. show and disclose an LED indicator configured to provide visual feedback indicating whether or not a privacy mode is enabled, wherein the privacy mode is disabled or enabled based on the reset switch being in the first state or the second state, respectively (Since If switch 60 is open (thereby disabling camera 40 and microphone 44), relay 62 causes LED 70 to be lit; If switch 60 is closed (thereby enabling camera 40 and microphone 44), relay 62 causes LED 70 to be off [paragraph 31]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a switch that controls a microphone and LED in a voice command device as taught by Dewan et .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross et al. (US 2010/007600 A1) and Thomas et al. (US 2016/0234356 A1), in view of Kusano et al. (US 2017/0245076 A1) and Nold (US 2016/0275781 A1), and in further view of Yoffe et al. (US 2013/0340069 A1).
Consider claim 18, and as applied to claim 11 above, the combination of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, shows and discloses the claimed invention except wherein the reset switch comprises a coil connected to the reset line.
In the same field of endeavor, Yoffe et al. show and disclose wherein the remote reset switch comprises a coil connected to the reset line (relay R coil [paragraphs 93, 96]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a relay as part of a security switch between components as taught by Yoffe et al. in the device of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, in order to provide privacy of a personal device.



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross et al. (US 2010/007600 A1) and Thomas et al. (US 2016/0234356 A1), in view of Kusano et al. (US 2017/0245076 A1) and Nold (US 2016/0275781 A1), and in further view of Ady (US 2014/0372126 A1).
Consider claim 19, and as applied to claim 11 above, the combination of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, shows and discloses the claimed invention except wherein when the remote reset switch is in the second state, a portion of the remote reset switch is exposed to provide an indication of privacy mode to a user.
In the same field of endeavor, Ady shows and discloses wherein when the remote reset switch is in the second state, a portion of the remote reset switch is exposed to provide an indication of privacy mode to a user (produces a privacy mode announcement via at least one of a display; selection of a touch screen control [abstract, paragraphs 11, 38]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a display to indicate a privacy mode as taught by Ady in the device of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, in order to announce a privacy mode.
Consider claim 20, and as applied to claim 19 above, the combination of Cross et al. and Thomas et al., as modified by Kusano et al., shows and discloses the claimed invention except where the indication of privacy mode comprises at least one of an icon or a red color on the exposed portion of the remote reset switch.
In the same field of endeavor, Ady shows and discloses where the indication of privacy mode comprises at least one of an icon or a red color on the exposed portion of the remote reset switch (produces a privacy mode announcement via at least one of a display; selection of a touch screen control [abstract, paragraphs 11, 38]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a display to indicate a privacy mode as taught by Ady in the device of Cross et al. and Thomas et al., as modified by Kusano et al. and Nold, in order to announce a privacy mode.

Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kusano et al. (US 2017/0245076 A1) and Cross et al. (US 2010/007600 A1), in view of Thomas et al. (US 2016/0234356 A1) and Nold (US 2016/0275781 A1), and in further view of Dewan et al. (US 2017/0263254 A1) and Yoffe et al. (US 2013/0340069 A1).
Consider claim 38, and as applied to claim 17 above, the combination of Kusano et al., Cross et al., and Thomas et al., as modified by Nold and Dewan et al. show and disclose the claimed invention except wherein the reset switch comprises a coil connected to the reset line.
In the same field of endeavor, Yoffe et al. show and disclose wherein the reset switch comprises a coil connected to the reset line (relay R coil [paragraphs 93, 96]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a relay as part of a security switch between components as taught by Yoffe et al. in the device of Kusano et al., Cross et al., and Thomas et al., as modified by Nold and Dewan et al., in order to provide privacy of a personal device.


Allowable Subject Matter
Claims 1-3, 9, 10, 36 and 37 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641